In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-20-00216-CR


                             EX PARTE KEVIN DALE SHEFFIELD


                         On Appeal from the 413th District Court of
                                 Johnson County, Texas
       Trial Court No. DC-F201900865-1, Honorable William C. Bosworth, Jr., Presiding

                                        October 20, 2020

                       ORDER ON MOTION FOR REHEARING
                          Before QUINN, C.J., PARKER and DOSS, JJ.

       Pending before this court is the State’s motion for rehearing. It cites “precedent,

brought to this Court’s attention for the first time” and urges us to reconsider a portion of

our earlier opinion.1 The portion is that wherein we held: “denying Sheffield’s motion for

a speedy trial because the Office of Court Administration, the Presiding Judge of the

Texas Court of Criminal Appeals, or the Chief Justice of the Texas Supreme Court

purportedly told the trial court at bar to indefinitely forgo proceedings last Spring was and

is an erroneous legal basis upon which to act.” Ex parte Sheffield, No. 07-20-00216-CR,


       1 The State does now what it did not do when the merits of the appeal were considered, that is,
respond to Sheffield’s speedy trial complaint.
2020 Tex. App. LEXIS 7598, at *9 (Tex. App.—Amarillo Sept. 17, 2020, no pet. h.) (mem.

op., not designated for publication). Allegedly, the newly cited precedent denies us

jurisdiction to make that pronouncement via an interlocutory appeal from an order denying

a petition for habeas relief. That “precedent” is inapposite, however.

       The opinions cited by the State may concern the right to speedy trial and an

interlocutory appeal from the denial of a writ of habeas corpus. Yet, the relief sought in

them was dismissal or discharge based upon a purported denial of the right.              The

respective trial courts refused to do either. See, e.g., Ex parte Doster, 303 S.W.3d 720,

721 (Tex. Crim. App. 2010) (raising, via an interlocutory appeal, the trial court’s refusal to

dismiss the prosecution due to the violation of the Interstate Agreement on Detainers

and analogizing it to speedy trial violations); Ex parte Delbert, 582 S.W.2d 145, 145 (Tex.

Crim. App. 1979) (noting that “[t]his is an appeal from an order denying relief after habeas

corpus proceedings were instituted for the purpose of having the petitioner discharged

for failure to provide a speedy trial”) (emphasis added); Ex parte Jones, 449 S.W.2d 59,

59 (Tex. Crim. App. 1970) (noting that “[a]ppellant next contends that he should be

discharged, because he has been denied a speedy trial as provided for in Article I, Sec.

10, Vernon’s Annotated Constitution of Texas”) (emphasis added). Furthermore, the

Doster court ruled as it did upon observing that 1) an exception to the rule against pretrial

appeals for speedy trial claims actually threatened the values manifested in the Speedy

Trial Clause, those values being a speedy disposition of the criminal action, Ex parte

Doster, 303 S.W.3d at 726 (quoting United States v. MacDonald, 435 U.S. 850, 861, 98
S. Ct. 1547, 56 L. Ed. 2d 18 (1978)), and 2) the right to a speedy trial did not embody a

right “not to be tried” but rather a right to a speedy disposition. Id. at 727.



                                               2
       As for Delbert, the court applied the rationale in Ordunez v. Bean, 579 S.W.2d 911

(1979) (involving a petition for writ of mandamus), to reject the defendant’s attempt to

gain freedom through an interlocutory appeal of an order denying habeas relief. Ex parte

Delbert, 582 S.W.2d at 145. Simply put, it said that the defendant had an adequate legal

remedy through an appeal perfected after conviction. Id. (quoting Ordunez, 579 S.W.2d

at 913–14).

       Here, Sheffield did not seek dismissal or discharge. He wanted to be tried and,

thereby, avoid being made to languish in jail due to an inability to post bond. Asking to

be tried is not the norm when a defendant invokes the right to a speedy trial.

Nevertheless, and unlike the relief sought by the defendants in the State’s precedent,

seeking a trial when a court indefinitely refuses one furthers the values inherent in the

Speedy Trial Clause, as does testing the refusal through an interlocutory appeal. In both

instances, the complainant pursues a speedy disposition. So, the rationale underlying

Doster comes up short, at bar.

       Additionally, denying him the right at issue while leaving him in jail hardly affords

him the legal remedy deemed pivotal in Delbert and Ordunez. That is, appealing after

conviction is not a viable remedy when the very act found objectionable precludes the

necessary element for enjoying the legal remedy from arising. Without a trial, there can

be no conviction. Without a conviction, there can be no post-conviction appeal. And,

Sheffield is being denied that trial.

       If nothing else, we learn from Ex parte Perry, 483 S.W.3d 884 (Tex. Crim. App.

2016), that the rules regulating interlocutory appeals from orders denying habeas relief

are strict, but not immutable. That case involved effort by the Texas Governor to raise



                                             3
constitutional claims through a pretrial writ of habeas corpus. More importantly, our Court

of Criminal Appeals uniformly ruled that those type of claims could not be pursued through

that procedural mechanism. Yet, it created an exception given the peculiar and weighty

circumstances before it.

       As said in Perry, “[p]retrial habeas, followed by an interlocutory appeal, is an

extraordinary remedy . . . reserved ‘for situations in which the protection of the applicant’s

substantive rights or the conservation of judicial resources would be better served by

interlocutory review.’” Id. at 895 (quoting Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim.

App. 2001)). For instance, “we have stated that pretrial habeas cannot be used to

advance an as-applied constitutional challenge to a statute.” Id. Furthermore, “[t]he court

of appeals relied on these statements to hold that Governor Perry could not litigate his

as-applied claims before trial.” Id. Now, “[w]e conclude, however, that the nature of the

constitutional right at issue entitles him to raise these claims by pretrial habeas corpus.”
Id. We “allow certain types of claims to be raised by pretrial habeas because the rights

underlying those claims would be effectively undermined if not vindicated before trial.” Id.

As exemplified by those statements and the result in Perry, the rules controlling pretrial

habeas relief are strict, but not immutable. For those “certain types of claims” where “the

rights underlying” them “would be effectively undermined if not vindicated before trial,” a

pretrial writ for habeas relief may be the appropriate course of action. The constitutional

claim urged by Sheffield here is one such right given the unique circumstances preventing

its enjoyment. Unless addressed before trial, the denial of his entitlement to a speedy

disposition cannot be vindicated when the trial judge indefinitely forgoes trial. His claim

entails a substantive right to a timely disposition of the charges against him, which right



                                              4
is being effectively undermined through administrative fiat. These circumstances satisfy

the very criteria used in Perry to justify deviation from historical limitations imposed on the

availability of habeas relief. So, we disagree with the State, conclude that we have

jurisdiction over the claim and deny rehearing.2




                                                                           Brian Quinn
                                                                           Chief Justice

Publish.




         2 In reaching our decision, we do not ignore the State’s reference to Raines v. State, No. 10-20-

00167-CR, 2020 Tex. App. LEXIS 5252 (Tex. App.—Waco July 9, 2020, no pet.) (mem. op., not designated
for publication). There, “Charles Raines attempt[ed] to appeal the trial court’s order withdrawing its grant
of Raines’s motion for speedy trial in each of his six criminal cases.” Id. at *1. Whether Raines sought to
have the accusations against him dismissed is not mentioned in the opinion. Nevertheless, it seems rather
clear that the circumstances involved a “motion” and an interlocutory appeal from action on that “motion.”
Id. No doubt, reviewing courts generally lack jurisdiction over interlocutory appeals from an order denying
a “motion” unless statute permits it. Abbott v. State., 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). We
do not have before us an appeal from a “motion” but rather from the denial of an application for writ of
habeas corpus. Such an appeal is a viable mechanism by which to present cognizable claims to an
intermediate appellate court. And, while the refusal to dismiss a criminal prosecution due to a delay in
obtaining a speedy trial may not be a cognizable claim, nothing said by the Raines court can be read as
holding that the same is true when the appellant complains of a trial court’s indefinite refusal to convene a
trial.

                                                     5